Case 1:19-cv-23590-BB Document 86 Entered on FLSD Docket 03/22/2021 Page 1 of 16




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                         Case No. 19-23590-CIV-BLOOM/Louis


      HAVANA DOCKS CORPORATION,

            Plaintiff,

      v.

      ROYAL CARIBBEAN CRUISES, LTD.,

            Defendant.
                                                      /

         HAVANA DOCKS’ MOTION TO COMPEL PRODUCTION
  OF EVIDENCE WITHHELD UNDER THE ATTORNEY-CLIENT PRIVILEGE

           Through its twenty-nine affirmative defenses, Defendant Royal Caribbean

  Cruises, Ltd. injects a host of issues into this case, including its knowledge of the

  LIBERTAD Act and regulations issued by the Office of Foreign Assets Control

  (OFAC). (D.E. 59.) And through its two privilege logs, each exceeding 1,000 entries,

  Royal withholds substantial documents bearing on that issue.1 Eleventh Circuit

  precedent, however, is clear that where a party injects its knowledge of the law, as

  Royal does, it waives privilege over the attorney advice informing that knowledge.2

  The Court should order Royal to produce withheld evidence reflecting its knowledge

  of the LIBERTAD Act and OFAC regulations.



  1     Exhibit A, Royal’s First Privilege Log (Jan. 20, 2021); Exhibit B, Royal’s
  Second Privilege Log (Feb. 8, 2021).

  2        Cox v. Adm. U.S. Steel & Carnegie, 17 F.3d 1386, 1418-20, 1423 (11th Cir.
  1994)
Case 1:19-cv-23590-BB Document 86 Entered on FLSD Docket 03/22/2021 Page 2 of 16




        Royal also withholds over 700 exchanges with COMAR S.A., an agency of the

  Cuban Government, pertaining to Royal’s contract negotiations with the Cuban

  Government, a circumstance where no reasonable expectation of confidentiality

  exists. Among the withheld records are reports and minutes of meetings with Cuban

  Government agencies that were drafted by COMAR as Royal’s liaison to the Cuban

  Government. These documents do not qualify as legal advice and are not privileged.

  The Court should order Royal to produce its exchanges with COMAR.

                                LEGAL STANDARD 3

        The attorney-client privilege applies to “confidential communications between

  an attorney and his client relating to a legal matter for which the client has sought

  professional advice.” Miccosukee Tribe of Indians of Fla. v. United States, 516 F.3d

  1235, 1262 (11th Cir. 2008). In the Eleventh Circuit, the party invoking the privilege

  “must establish”:

        (1) the asserted holder of the privilege is or sought to become a client;
        (2) the person to whom the communication was made (a) is (the) member
        of a bar of a court, or his subordinate and (b) in connection with this
        communication is acting as a lawyer; (3) the communication relates to a
        fact of which the attorney was informed (a) by his client (b) without the
        presence of strangers (c) for the purpose of securing primarily either (i)
        an opinion on law or (ii) legal services or (iii) assistance in some legal
        proceeding, and not (d) for the purpose of committing a crime or tort;
        and (4) the privilege has been (a) claimed and (b) not waived by the
        client.




  3     Federal common law of privilege applies to this suit because it arises under
  federal law. See Hancock v. Hobbs, 967 F.2d 462, 466 (11th Cir. 1992); Fed. R. Evid.
  501.



                                            2
Case 1:19-cv-23590-BB Document 86 Entered on FLSD Docket 03/22/2021 Page 3 of 16




  United States v. Fulwood, 569 F. App’x 691, 694 (11th Cir. 2014); United States v.

  Noriega, 917 F.2d 1543, 1550 (11th Cir. 1990) (same).4

                                       ARGUMENT

  I.     Royal Waived Privilege Over Documents and Communications
         Reflecting Its Knowledge of the LIBERTAD Act and OFAC
         Regulations.

         Absence of waiver is an element of the attorney-client privilege that must be

  established by the privilege’s proponent. See Fulwood, 569 F. App’x at 694; Noriega,

  917 F.2d at 1550; MCZ/Centrum Flamingo II, LLC v. City of Miami Beach, No. 08-

  cv-22419, 2009 WL 10701007, *3 (S.D. Fla. Aug. 6, 2009) (Altonaga, J.) (for “at-issue

  waiver,” the “burden of establishing nonwaiver’ rests on the party seeking to assert a

  claim of privilege,” and collecting cases).

         Waiver may occur expressly or by implication. See Cox v. Adm. U.S. Steel &

  Carnegie, 17 F.3d 1386, 1414 (11th Cir. 1994). With respect to the latter, the rationale

  of the doctrine of waiver by implication is that “[a] defendant may not use the

  privilege to prejudice his opponent’s case or to disclose some selected communications

  for self-serving purposes.” Id. at 1417. It “reflects the position that the attorney-client

  privilege ‘was intended as a shield, not a sword.’” Id. (quoting GAB Bus. Servs., Inc.

  v. Syndicate 627, 809 F.2d 755, 762 (11th Cir. 1987). Thus, where a party “injects into

  the case an issue that in fairness requires an examination of otherwise protected




  4      “The attorney-client privilege ‘is not a favored evidentiary concept in the law
  since it serves to obscure the truth, and it should be construed as narrowly as is
  consistent with its purpose.’” United States v. Suarez, 820 F.2d 1158, 1160 (11th Cir.
  1987), cert. denied, 484 U.S. 987 (1987).



                                                3
Case 1:19-cv-23590-BB Document 86 Entered on FLSD Docket 03/22/2021 Page 4 of 16




  communications,” the party “waives the privilege over those communications.” Id. at

  1419. Courts find waiver by implication:

        (1) When a client testifies concerning portions of the attorney-client
        communication, (2) when a client places the attorney-client relationship
        directly at issue, and (3) when a client asserts reliance on an attorney’s
        advice as an element of a claim or defense.

  Id. at 1418 (alterations and citation omitted).

        In Cox, the Eleventh Circuit further held that “[w]here a party asserts that he

  believed his actions to be lawful, he waives the attorney-client privilege as to what

  his attorney told him about the legality of his actions.” Id. at 1418-20, 1423.

        All of these established exceptions to the rules of privilege have a
        common denominator; in each instance, the party asserting the privilege
        placed information protected by it in issue through some affirmative act
        for his own benefit, and to allow the privilege to protect against
        disclosure of such information would have been manifestly unfair to the
        opposing party.

  Id. (alteration omitted; quoting Pitney-Bowes, Inc. v. Mestre, 86 F.R.D. 444, 447 (S.D.

  Fla. 1980) (Aronovitz, J.); Hearn v. Rhay, 68 F.R.D. 574, 581 (E.D. Wash. 1975)). “In

  such cases, ‘there is a serious danger that the privilege-holder’s assertions are false

  or misleading.’” Siegmund v. Xuelian Bian, 2018 WL 3725775, at *11 (S.D. Fla. Aug.

  1, 2018) (Louis, Mag. J.); see also United States v. Woodall, 438 F.2d 1317, 1324-26

  (5th Cir. 1970) (en banc).

        A “defendant need not raise an affirmative defense to inject a new issue into

  the case, although it frequently occurs that way.” Cox, 17 F.3d. at 1419 (citing Lorenz

  v. Valley Forge Ins. Co., 815 F.2d 1095, 1098 (7th Cir. 1987)).

        Nor is the explicit assertion of advice of counsel defense a pre-requisite to

  finding implied waiver. Id. at 1418; Barker ex rel. United States v. Columbus Reg.




                                             4
Case 1:19-cv-23590-BB Document 86 Entered on FLSD Docket 03/22/2021 Page 5 of 16




  Healthcare Sys., Inc., 2014 WL 4287744, at *4 (M.D. Ga. Aug. 29, 2014); United States

  v. Fresenius Med. Care Holdings, Inc., 2014 WL 11517840, at *2 (N.D. Ga. Feb. 21,

  2014).

           Rather, the operative question is whether a party “injected the issue of its

  knowledge of the law into the case and thereby waived the attorney client privilege.”

  Cox, 17 F.3d at 1419. Where a party injects its beliefs about the legality of its conduct,

  reliance on advice of counsel as the basis of those beliefs is presumed. See, e.g., In re

  Namenda Direct Purchaser Antitrust Litig., 2017 WL 2226591, at *5 (S.D.N.Y. May

  19, 2017) (“Implied reliance on advice of counsel sufficient to waive privilege is

  confined to situations involving a party’s state of mind concerning a question of law,

  such as the party’s belief as to the lawfulness of its conduct.”) (citation omitted); Maar

  v. Beall’s, Inc., 237 F. Supp. 3d 1336, 1340 (S.D. Fla. 2017) (Middlebrooks, J.) (“It is

  the articulation of a claim or defense explicitly relying on the litigant’s subjective

  thinking, as potentially influenced by advice from legal counsel, that activates the

  doctrine of implied waiver.”).5




  5      Last year, the Eleventh Circuit affirmed a district court’s order denying an
  implied waiver argument, in part, because the defendants “did not assert an advice
  of counsel defense” and did not put forth an “offensive, selective waiver of privilege
  that entitles [plaintiff] to discover the privileged material.” Knox v. Roper Pump Co.,
  957 F.3d 1237, 1248-49 (11th Cir. 2020). Knox is materially distinguishable. Unlike
  this case, Knox did not involve a party asserting its reliance on Government
  representations, and then withholding as privileged the evidence that forms the
  foundation of its knowledge of the law. Cox, 17 F.3d at 1418, 1423; In re Namenda,
  2017 WL 2226591, at *5 (reliance on advice of counsel is presumed where party injects
  its knowledge of the law).

                                              5
Case 1:19-cv-23590-BB Document 86 Entered on FLSD Docket 03/22/2021 Page 6 of 16




                       Royal’s Government Reliance Defense

         Royal asserts through its Twenty-Sixth Defense that Havana Docks’ “claim is

  barred because Royal Caribbean reasonably relied upon the continuous and serial

  suspension of the [LIBERTAD] Act.” (D.E. 59 at 9.) In its Third Defense, Royal

  invokes the Fifth Amendment’s Due Process Clause, asserting immunity from

  liability under the LIBERTAD Act because:

         Plaintiff is seeking to hold Royal Caribbean liable for conduct that was
         authorized by the Office of Foreign Assets Control, U.S. Department of
         Treasury, under the Cuban Assets Control Regulations (“CACR”), 31
         CFR Part 515, and by the Bureau of Industry and Security, U.S.
         Department of Commerce, under the Export Administration
         Regulations, 13 CFR Part 730.

  (Id. at 5.)

         In the context of a government reliance defense, like the one Royal asserts, the

  doctrine of waiver by implication applies to prevent the unfairness that would

  otherwise ensue from prohibiting discovery of attorney-client communications:

         These defenses do not solely relate to the ‘objective’ representations of
         [the Department of Energy (DOE)] but directly concern Exxon’s
         subjective interpretation and understanding of those representations;
         i.e., Exxon’s corporate state of mind. As in the Connell case, Exxon’s
         affirmative defenses necessarily revolve around whether Exxon did, in
         fact, primarily or solely rely upon a particular DOE regulation or
         communication when the company made its pricing decisions. Thus, the
         only way to assess the validity of Exxon's affirmative defenses,
         voluntarily injected into this dispute, is to investigate attorney-client
         communications where Exxon’s interpretation of various DOE policies
         and directives was established and where Exxon expressed its
         intentions regarding compliance with those policies and directives.
         There is no other reasonable way for plaintiff to explore Exxon's
         corporate state of mind, a consideration now central to this suit.

  United States v. Exxon Corp., 94 F.R.D. 246, 247-50 (D.D.C. 1981); McLaughlin v.

  Lunde Truck Sales, Inc., 714 F. Supp. 916, 918-919 (N.D. Ill. 1989) (“the defendants’


                                             6
Case 1:19-cv-23590-BB Document 86 Entered on FLSD Docket 03/22/2021 Page 7 of 16




  defense in the instant case depend on whether the defendants relied upon a particular

  DOL representation or action. Consequently, the primary way to assess the validity

  of this reliance is to investigate attorney/client communications where the

  defendants’ interpretations of DOL actions were established.”).6

        Every member of Royal’s joint defense group has pled these government

  reliance defenses, which inject Royal’s knowledge of the LIBERTAD Act and OFAC

  regulations. (See MSC Case, 19-cv-23588, D.E. 133 at 15 (S.D. Fla); Norwegian Case,

  19-cv-23591, D.E. 107 at 18; Carnival Case, 19-cv-21724, D.E. 160 at 18.) In fact, two

  members of Royal’s joint defense group have argued that these defenses preclude

  liability in this case because the cruise lines did not know that their conduct on the

  Subject Property violated the LIBERTAD Act, because the cruise lines believed that



  6      Southwire Co. v. Essex Grp., Inc., 570 F. Supp. 643 (N.D. Ill. 1983) (“Even were
  we to view Essex’ ‘objective’ evidence as entitling it to an inference or prima facie
  showing of reliance, fairness dictates that Southwire be permitted to rebut the
  showing. The supposed ‘objective’—'subjective’ dichotomy is in a way illusory. Essex’
  ‘objective’ evidence, which may include proof of delay, unfulfilled threats of suit and
  the like, is merely evidence which permits a trier of fact to infer that Essex actually
  relied on those factors. If Southwire has evidence that Essex actually relied on
  something other than Southwire’s actions or silence, that serves to undercut the
  inference that Essex seeks to have drawn from its ‘objective’ evidence. In short, Essex
  asserts that it relied on Southwire’s delay in building the four plants; Southwire says
  that Essex relied on something else. What Essex is arguing here is that Southwire is
  not entitled to prove what Essex actually relied on, even though the court should be
  entitled to infer actual reliance from Essex’ own proof. The unfairness of Essex’
  position is manifest.”).
        See also Blue Lake Forest Prods., Inc. v. United States, 75 Fed. Cl. 779, 784-86
  (2007); Minebea Co., Ltd. v. Papst, 355 F. Supp. 2d 518, 522-25 (D.D.C. 2005) (party’s
  characterization of reliance defense as “good faith (as in Exxon), actual, justifiable or
  reasonable” is irrelevant to the at-issue waiver analysis).




                                             7
Case 1:19-cv-23590-BB Document 86 Entered on FLSD Docket 03/22/2021 Page 8 of 16




  their conduct complied with that statute and OFAC regulations, and because the

  cruise lines relied on Government representations and encouragement to travel to

  Cuba. (MSC Case, D.E. 24 at 2-3, 12-13, 16, 18-19; D.E. 39 at 10; D.E. 69 at 7-8, 18;

  D.E. 77 at 6-7; NCL Case, D.E. 66 at 4, 12-13, 16-20; D.E. 78 at 2, 10, 11, 13.)

         If Royal is raising these same defenses, then it has injected its knowledge of

  the law and waived attorney-client privilege over the evidence that forms the basis of

  its understanding of the LIBERTAD Act and OFAC regulations. Cox, 17 F.3d at 1418-

  20, 1423 (where a party injects its knowledge of the law, it waives privilege over what

  its attorney told it about the law).

         The Court should order Royal to produce that evidence so that Havana Docks

  may discover whether Royal actually relied on the LIBERTAD Act’s suspension in

  deciding to operate on confiscated property (D.E. 59 at 9) and whether it truly

  believed that regulations issued by OFAC would insulate it from liability under Title

  III.

                             Royal’s State of Mind Defense

         For its Twenty-Seventh Defense, Royal asserts that “Plaintiff’s claim is barred

  because Royal Caribbean did not knowingly and intentionally traffic in the Subject

  Property.” (D.E. 59 at 9.) Like the government reliance defense, this defense is

  common among all members of Royal’s joint defense group, one of which described it

  as premised on the cruise lines’ ‘lawful intent’ with respect to travel to Cuba. (See

  Norwegian Case, at D.E. 31 at 5-11; D.E. 41 at 2-6, D.E. 107 at 16 (Norwegian’s

  “intent was at all times lawful”).) This is a form of the defense of good faith. See United




                                              8
Case 1:19-cv-23590-BB Document 86 Entered on FLSD Docket 03/22/2021 Page 9 of 16




  States v. Morris, 20 F.3d 1111, 1115-16 (11th Cir. 1994) (for defense of good faith,

  “intent may be negated by a good-faith misunderstanding of the law or a good-faith

  belief that one is not violating the law, regardless of whether or not the belief is

  reasonable”).

         If Royal’s state of mind defense is like Norwegian’s—that Royal cannot be

  found to have acted intentionally because of a claimed belief in the legality of its

  conduct on the Subject Property—then Royal has injected its knowledge of the law

  and waived privilege, notwithstanding its attempt to artfully plead around the phrase

  “good faith.” Cox, 17 F.3d at 1418-20, 1423 (where party injects its knowledge of the

  law, it waives privilege over what its attorney told it about the legality of its conduct);

  Abromavage v. Deutsche Bank Secs., Inc., 2019 WL 6790513, **3-4 (S.D.N.Y. Dec. 11,

  2019) (“While [defendant’s] answer does not plead ‘advice of counsel’ or ‘good faith’

  using those words, [defendant] is necessarily relying, to some extent, on the actions

  and recommendations of its in-house counsel to prove that it adhered to anti-

  retaliation law and policies in good faith,” and finding waiver); Scott v. Chipotle

  Mexican Grill, Inc., 67 F. Supp. 3d 607, 614-17, n.6 (S.D.N.Y. 2014) (similar).7

         If Royal intends to use its Twenty-Seventh Defense to present evidence to a

  finder of fact about its intentions and beliefs in the legality of its conduct under the

  LIBERTAD Act and OFAC regulations, then it cannot invoke the privilege to prevent




  7     Moreover, Royal’s Twenty Seventh Defense, as pled, is not an affirmative
  defense at all. Compare D.E. 59 at 9, with In re Rawson Food Serv., Inc., 846 F.2d
  1343, 1349 (11th Cir. 1988) (“A defense which points out a defect in the plaintiff’s
  prima facie case is not an affirmative defense.”).

                                              9
Case 1:19-cv-23590-BB Document 86 Entered on FLSD Docket 03/22/2021 Page 10 of 16




  Havana Docks from discovering the evidence that forms the foundation for those

  intentions and beliefs. Cox, 17 F.3d at 1418-20, 1423. Havana Docks therefore

  respectfully requests that the Court order Royal to produce withheld records

  reflecting its knowledge of and intent to comply with the LIBERTAD Act and OFAC

  regulations.

  II.   Royal’s Communications with the Cuban Government Are Not
        Privileged.

        A.       Royal’s Expectation of Confidentiality Over its Communications
                 with the Cuban Government is Not Reasonable.

        Royal also asserts privilege over its communications with COMAR, S.A.

  (“COMAR”). COMAR is not a private law firm; it is an agency of the Cuban

  Government that specializes in maritime law and represents Aries Transportes, S.A.

  (“Aries”), the Cuban Government agency that operates the Subject Property.

  (Exhibit C, Dep. of L. Vidal from Norwegian Case, at 19:8-20 (Dec. 4, 2020); Exhibit

  D, Dep. of Norwegian Cruise Line from Norwegian Case at 81:23-82:4 (Nov. 5, 2020).)

  In support of its privilege assertion, Royal provided the declaration of its Senior

  Associate In-House Counsel, Mayte Cabada. (Exhibit E, Decl. of M. Cabada.) Ms.

  Cabada states that “COMAR provided legal advice to Royal Caribbean in connection

  with Royal Caribbean's activities in Cuba, including representing Royal Caribbean

  during Royal Caribbean's dealings with Aries Transportes S.A., Empresa

  Consignataria Mambisa, and Havanatur.” (Id. at ¶ 8.) Evidence in Havana Docks’

  other cases reveals that the Cuban Government appointed COMAR as the cruise

  lines’ representative in connection with their negotiations with the Cuban




                                          10
Case 1:19-cv-23590-BB Document 86 Entered on FLSD Docket 03/22/2021 Page 11 of 16




  Government. (Exhibit F, Dep. of G. Israel, Carnival Case (Dec. 3, 2020) at 251:8-

  20.)8

          In effect, Royal is asserting attorney-client privilege over communications with

  a department of the Cuban Government (COMAR), relating to its contract

  negotiations with other agencies of the Cuban Government (Aries, Mapor and

  Cubanacan), where both parties to the negotiation are represented by the same

  Cuban Government attorneys.

          The attorney-client privilege only applies to confidential communications.

  Bogle v. McClure, 332 F.3d 1347, 1358 (11th Cir. 2003). “To determine if a particular

  communication is confidential and protected by the attorney-client privilege, the

  privilege holder must prove the communication was ‘(1) intended to remain

  confidential and (2) under the circumstances was reasonably expected and

  understood to be confidential.’” Id. (quoting United States v. Bell, 776 F.2d 965, 971

  (11th Cir. 1985)). “Thus the relevant inquiry is not whether [Royal] expected [its]

  discussions with [COMAR] to remain confidential, but rather, whether [its]

  expectation was reasonable.” Bell, 776 F.2d at 971 (emphasis added). And where a

  party knew or should have known of grounds to question the loyalty of the person

  with whom it was conversing, the reasonableness of a party’s expectation of




  8       See also Norwegian Case, 19-cv-23591 (S.D. Fla.) at D.E. 132-4 at 251:8-20.



                                             11
Case 1:19-cv-23590-BB Document 86 Entered on FLSD Docket 03/22/2021 Page 12 of 16




  confidentiality in that communication is doubtful. United States v. Melvin, 650 F.2d

  641, 645-46 (5th Cir. Unit B 1981).9, 10

        Although     Ms.    Cabada     generally   claims   confidence   over   Royal’s

  communications with COMAR (Exhibit E at ¶¶ 6, 7, 10), under the circumstances,

  Royal’s expectation of confidentiality was not reasonable. For one, a private party

  does not have an expectation of confidentiality over its conversations with attorneys

  of a communist government, and Havana Docks has found no authority to the

  contrary. Havana Docks has also not found any court ruling finding confidential a

  party’s communications with an attorney who represented both sides of a negotiation.

  If anything, case law appears to support the opposite. Cf. Trinity Amb. Serv., Inc. v.

  G&L Amb. Serv., Inc., 578 F. Supp. 1280, 1285 (D. Conn. 1984) (“The expectation that

  information conveyed to a co-party’s counsel will be held in confidence from that

  attorney’s client is no more plausible than the expectation that an attorney

  concurrently representing parties in the execution of a joint venture or franchise

  agreement will keep information relayed to him by one party secret from the other.”).

  Yet Royal’s expectation of confidentiality is even lower than that here, where its




  9     “In Stein v. Reynolds Securities, Inc., 667 F.2d 33, 34 (11th Cir.1982) we
  adopted as precedent decisions of the former Fifth Circuit, Unit B, rendered after
  September 30, 1981.” Bell, 776 F.2d at 971 n.14.

  10     “In their actual decisions, courts almost invariably inquire into whether a
  reasonable person would have expected the communication to reach only other
  privileged persons in the circumstances and not into the actual, subjective state of
  mind of the communicating person. That is the approach stated in the section.”
  Restatement (Third) of the Law Governing Lawyers § 71 Attorney-Client Privilege—
  “In Confidence,” Reporters Note to Comment B (2020).

                                             12
Case 1:19-cv-23590-BB Document 86 Entered on FLSD Docket 03/22/2021 Page 13 of 16




  attorneys and negotiating opponents are all departments of the communist Cuban

  Government. Indeed, other cruise lines were so concerned about COMAR’s inherent

  conflict that they retained separate outside Cuban counsel, not associated with the

  Cuban Government, to serve as their independent legal advisers. (Exhibit G, Dep.

  of A. Perez, Carnival Case (Dec. 23, 2020) at 44:6-24.)11

        Because Royal has not proven a reasonable expectation of confidentiality over

  its communications with COMAR, the Court should overrule its asserted privilege

  over exchanges with that entity. Bogle, 332 F.3d at 1358; Bell, 776 F.2d at 971;

  Melvin, 650 F.2d at 645-46.

        B.     Communications About Royal’s Business Negotiations and
               Meetings with the Cuban Government are Not Privileged.

        Royal has withheld as privileged substantial communications with COMAR

  pertaining to Royal’s business negotiations and meetings with the Cuban

  Government. (See Exhibit E at ¶ 8 (COMAR represented Royal during its “dealing

  with Aries Transportes S.A., Empresa Consignataria Mambisa, and Havanatur,” all

  agencies on the Cuban Government); Exhibit H, Log of Withheld COMAR

  Communications.)

        “Only confidential communications conveyed for the primary purpose of

  rendering legal advice are protected by the attorney-client privilege; ‘business advice

  which is unrelated to legal advice is not protected by the attorney-client privilege

  even when it is between an attorney and a client.’” Kaplan v. Nautilus Ins. Co., 2018

  WL 6445886, *2 (S.D. Fla. Sept. 17, 2018) (Louis, Mag, J.) (emphasis added);


  11    See also Norwegian Case, 19-cv-23591 (S.D. Fla.) at D.E. 132-5 at 44:6-24.

                                            13
Case 1:19-cv-23590-BB Document 86 Entered on FLSD Docket 03/22/2021 Page 14 of 16




  Siegmund, 2018 WL 3725775, at *5. “Where one consults an attorney not as a lawyer

  but as a friend or as a business adviser or banker, or negotiator the consultation is

  not professional nor the statement privileged.” In re Lindsey, 148 F.3d 1100, 1106

  (D.C. Cir. 1998) (alterations omitted; quoting 1 MCCORMICK ON EVIDENCE § 88,

  at 322–24 (4th ed.1992)).12

        As demonstrated by Ms. Cabada’s declaration, COMAR in large part appears

  to have acted as Royal’s business agent, business adviser and conduit to the Cuban

  Government. (Exhibit E at ¶ 8.) Royal’s privilege log reflects the same and indicates

  that Royal has improperly withheld a number of communications pertaining to its

  meetings with agencies of the Cuban Government, including minutes of these

  meetings that were transcribed by COMAR.13 Because these documents do not

  involve legal advice, they are not privileged and the Court should order them




  12     “Where in-house counsel is acting as a business negotiator, general business
  agent, preparer of tax returns, lobbyist, public relations strategist, or press agent, the
  privilege does not apply. That is, where businesses use their attorneys for non-legal
  purposes to promote the interests of the corporation, their communications are not
  protected by the privilege.” John K. Villa, The Attorney-Client Privilege and In- House
  Corporate Counsel, 1 Corporate Counsel Guidelines § 1:16 (2020) (alteration and
  footnotes omitted; collecting cases).

  13    See, e.g., Exhibit H, Log of Withheld COMAR Communications at Row Entries
  413 (memo of meeting with Royal and Cuban Government), 447 (preparation for
  meeting with Aries), 477 (draft letter to Cuban Ministry of Transport (Mitrans)), 478
  (same) 518 (Aries meeting minutes drafted by COMAR), 586 (letter to the President
  of Aries, Albertini), 588 (same), 598 (draft letter to Cuba's Director of Maritime
  Administration), 639 (meeting with Cuban Maritime Administration).




                                             14
Case 1:19-cv-23590-BB Document 86 Entered on FLSD Docket 03/22/2021 Page 15 of 16




  produced. Kaplan, 2018 WL 6445886, at *2; Siegmund, 2018 WL 3725775, at *5; In

  re Lindsey, 148 F.3d at 1106.

                                    CONCLUSION

        For the foregoing reasons, Havana Docks respectfully requests that the Court

  grant this motion and order Royal to produce withheld evidence reflecting its

  knowledge of the LIBERTAD Act and OFAC regulations, and its exchanges with

  COMAR, an agency of the Cuban Government.


  DATED: March 22, 2021.          Respectfully submitted,
                                        COLSON HICKS EIDSON, P.A.
                                        255 Alhambra Circle, Penthouse
                                        Coral Gables, Florida 33134
                                        Telephone: (305) 476-7400
                                        Facsimile: (305) 476-7444
                                        E-mail: eservice@colson.com

                                        By: s/ Roberto Martínez
                                        Roberto Martínez
                                        Florida Bar No. 305596
                                        bob@colson.com
                                        Stephanie A. Casey
                                        Florida Bar No. 97483
                                        scasey@colson.com
                                        Zachary A. Lipshultz
                                        Florida Bar No. 123594
                                        zach@colson.com
                                        Aziza F. Elayan-Martinez
                                        Florida Bar No. 92736
                                        aziza@colson.com

                                               - and -

                                        MARGOL & MARGOL, P.A.
                                        2029 3rd Street North
                                        Jacksonville Beach, Florida 32250
                                        Telephone: (904) 355-7508
                                        Facsimile: (904) 619-8741


                                          15
Case 1:19-cv-23590-BB Document 86 Entered on FLSD Docket 03/22/2021 Page 16 of 16




                                           Rodney S. Margol, Esquire
                                           Florida Bar No. 225428
                                           Rodney@margolandmargol.com


                                     Attorneys for Plaintiff Havana Docks Corporation




                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

  with the Clerk of the Court. I also certify that the foregoing document is being served

  this 22nd day of March, 2021, on all counsel of record or pro se parties either via

  transmission of Notices of Electronic Filing generated by CM/ECF or in some other

  authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.



                                           By: /s/ Roberto Martínez
                                                   Roberto Martínez




                                             16
